            Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 1 of 18
                                                       Receipt number 9998-5200781



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                                       )
CB&I AREVA MOX Services, LLC                           )
                                                       )                  19-245
                                                               Case No. __________    C
                       Plaintiff,                      )
                                                       )
       v.                                              )
                                                       )
THE UNITED STATES,                                     )
                                                       )
                       Defendant.                      )


                                         COMPLAINT

                Plaintiff, CB&I AREVA MOX Services, LLC (“MOX Services”), by and

through its undersigned counsel, files this complaint and alleges as follows:

                                           PARTIES

       1.       MOX Services is a limited-liability company with its principal place of

business in Aiken, South Carolina. MOX Services is the successor in interest to Duke

Cogema, Stone & Webster, LLC, the original prime contractor under Contract No. DE-

AC02-99CH10888 (the “Contract”) awarded in 1999 to design and construct the Mixed

Oxide Fuel Fabrication Facility (“MFFF”) at the Savannah River Site on behalf of the

National Nuclear Security Administration (“NNSA”).

       2.       Defendant is the United States of America, acting through the Department of

Energy (“DOE”) and the NNSA, a component agency of the DOE.

                                    RELATED MFFF CASES

       3.       This action is related to several consolidated cases between the parties arising

under the Contract that are currently pending before Judge Thomas C. Wheeler. See CB&I

AREVA MOX Services, LLC v. United States, Case No. 16-950C, et al. (consolidated). The
                                          1
                                                                                           482820.1
         Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 2 of 18



history and purpose of the MFFF project and the other controversies between the parties are

described in various pleadings filed in the consolidated cases. See, e.g., Case No. 16-950C,

Dkt. No. 21. The MFFF was designed to transform weapons-grade plutonium into mixed

oxide (“MOX”) fuel rods that could be irradiated in commercial nuclear power plants. The

MFFF was intended to satisfy the United States’ obligation under the Plutonium

Management and Disposition Agreement between the United States and Russia. In recent

years, the MFFF project fell out of favor with government officials and MOX Services’

progress has been frustrated by inadequate funding and other actions by NNSA that have

undermined the viability of the project. On October 10, 2018, NNSA completely terminated

the Contract for convenience.

                                NATURE OF THIS ACTION

       4.     Through this complaint, MOX Services appeals a Contracting Officer’s Final

Decision (“COFD”), dated October 25, 2018, that disallows $526,895 in costs incurred by

MOX Services during performance of the Contract. Exhibit A. In the COFD, the

Contracting Officer asserted that the disputed amount consists of unallowable costs allegedly

associated with improper electrical rework performed during MFFF construction. The

electrical work at issue initially occurred in calendar year 2013 and the allegedly improper

rework occurred from October 2014 to November 2015. The COFD is premised on a wholly

unsubstantiated allegation that MOX Services completed certain electrical work with

knowledge that it did not meet requirements and would have to be reworked. There is no

credible evidence to support the underlying allegation or the Contracting Officer’s legal

position that the disputed costs are unallowable. For the reasons set forth in this complaint,


                                               2
                                                                                          482820.1
         Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 3 of 18



the COFD must be invalidated.

                                       JURISDICTION

       5.     This Court has jurisdiction over this action pursuant to the Tucker Act, 28

U.S.C. § 1491, and the Contract Disputes Act, 41 U.S.C. § 7104.

                                FACTUAL BACKGROUND

       6.     On all complex multi-billion dollar facilities in which design engineering must

overlap with construction, some level of rework is expected and unavoidable. On the MFFF,

MOX Services has experienced significantly lower levels of rework than historically occurs

in nuclear construction, both generally and specifically as to electrical work.

       7.     In 2013, MOX Services began the first major installation of electrical

commodities with the goal of providing permanent power to the MFFF. This effort became

referred to as “Phase 1 Energization,” the “Phase 1 Initiative” or “Milestone 1.” The Phase I

Energization effort was critical to supporting startup testing planned for the MFFF.

       8.     On December 3, 2014, NNSA received a management referral report from the

DOE Office of Inspector General (“OIG”). The management referral, OGI File No. 15-

0061-C, reported an allegation that certain electrical work occurring as part of MFFF

construction was not being completed to policy specifications. Specifically, the referral

alleged that cable trays and conduit had not been correctly installed and had to be removed

and installed again, resulting in a waste of Government funds.

       9.     Upon information and belief, the allegation submitted to the OIG stemmed

from statements made by an NNSA official to a bus full of members of the public that were

touring the Savannah River Site, including the person who submitted the allegation.


                                               3
                                                                                        482820.1
         Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 4 of 18



       10.    A member of NNSA’s construction team conducted an assessment of the

allegation to determine if electrical rework had occurred because of a motivation other than

to complete work to “policy specifications.” The assessor personally selected seven

electrical workers on the MFFF project and conducted interviews with those individuals.

The assessor also identified seven non-conformance reports (“NCRs”) and conditions reports

(“CRs”) that, in the opinion of the assessor, may have been the result of intentionally

ignoring a project requirement.

       11.    The assessment resulted in a five-page Assessment Report, dated January 27,

2015, accompanied by three pages of the assessor’s summarized interview notes. Exhibit B.

The Assessment Report concluded that the allegations in the OGI referral were

“substantiated.” Id. at 5. Based on just seven interviews, the assessor made the sweeping

generalization that “[t]here seems to be an opinion shared by a majority of electricians that

they could be punished if they perform activities even if they do not meet project

requirements” and “[m]any of the interviewees referenced the General Superintendent as the

instigator for creating an atmosphere of performing non-compliant work under the pressure

of retaliation by punishment.” Id. In addition, the Assessment Report concluded that the

“motivation of the General Superintendent appears to be a zealous desire to meet goals and

‘look good’ despite any issues that may prevent proper installation of materials.” Id. The

assessor acknowledged that this conclusion “was not shared amongst the interviewees

unanimously,” but “the assessor believe[d] this conclusion was shared by the majority and is

a fair representation of the majority of all MOX electricians.” Id. The assessor further

determined that five of the seven NCRs and CRs identified were motivated by “pressure to


                                               4
                                                                                           482820.1
         Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 5 of 18



meet goals.” Id. at 4.

       12.     The assessor’s process in addressing the OGI referral was ad hoc and

superficial, and the conclusions reached in the Assessment Report are deeply flawed and lack

credible evidentiary support. The assessment relied on biased interviews with an

unrepresentative sample of workers that were handpicked by the assessor to reach a

preordained conclusion. Further, the NCRs and CRs identified by the assessor do not

substantiate the conclusion that work was completed because workers were purportedly

“pressured to meet goals” and ignore requirements.

       13.     The assessment made no attempt to place the complained-of NCRs and CRs in

the context of the MFFF electrical work as a whole, much less in light of the entire design

and construction of a multi-billion dollar plant. Nor did the assessor establish his expertise to

conduct evaluations of MOX Services’ work in the context of the nuclear construction

industry. In isolation and in retrospect, one may quibble with particular examples of rework

that, in the context of the entire project, are praiseworthy for their relative minuteness. The

blinkered perspective of the assessment unreasonably omits any consideration of MOX

Services’ level of electrical rework against nuclear industry standards.

       14.     The assessment is also flawed because it failed to consider a variety of factors

that may cause electrical rework during the construction of a highly complex, first-of-its-kind

nuclear facility like the MFFF. For instance, unanticipated design changes may necessitate

electrical rework to accommodate the design changes. The Assessment Report conveniently

ignores that NNSA approved the commencement of MFFF construction with full knowledge

that its designs were incomplete and it knew that there were significant cost and schedule


                                                5
                                                                                           482820.1
         Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 6 of 18



risks associated with the potential for a design-build-design process. See, e.g., Case No. 17-

2017C, Dkt. No. 16-1, Exhibit 4. The Assessment Report failed to recognize that both

parties expected design changes and associated rework to occur given the immaturity of the

design at the time construction began.

       15.     The Assessment Report also failed to recognize that NNSA’s inadequate and

inconsistent funding of the project since 2013 may have contributed to the false perception

by some that incomplete electrical work was installed “to meet goals” when, in reality, the

work could not be completed due to a lack of funds. Some commodity installations were

interrupted or ceased altogether when only partially complete due to project funding changes.

The assessor failed to consider these and other factors that may have contributed to the false

perception that incomplete work was installed simply to “meet goals.”

       16.     On February 11, 2015, NNSA provided its Assessment Report to MOX

Services. MOX Services took the allegations very seriously, determined that it needed to

conduct an in-depth investigation into the allegations, and retained an independent, outside

party to conduct the investigation. In contrast to NNSA’s cursory and biased investigation,

MOX Services’ thorough investigation included interviews with forty-six individuals with

knowledge of electrical installations on the project, including almost half of the electricians;

the electrical subcontract management personnel; the current and former Vice Presidents of

Construction; and other executive level MOX employees. MOX Services’ in-depth

investigation did not substantiate the allegation made in the OIG referral, or the arbitrary

conclusions reached in the Assessment Report. On March 27, 2015, MOX Services provided

a summary of its findings to NNSA. See Exhibit C.


                                                6
                                                                                           482820.1
          Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 7 of 18



        17.     On March 29, 2017, more than two years after NNSA provided the

Assessment Report to MOX Services, the Contracting Officer issued a Notice of Intent to

Disallow (“NID”) $526,895 in costs allegedly associated with improper electrical rework

completed from October 2014 to November 2015. Exhibit D. 1 The Contracting Officer’s

extreme delay in issuing the NID was inexplicable, and appears to be motivated by a desire

to further damage MOX Services’ financial position and to punish MOX Services for filing

claims against the Government during the two-year delay period. See Case No. 16-950C,

Dkt. No. 21.

        18.     In the NID, the Contracting Officer relied on the same NCRs and CRs

identified by NNSA’s assessor. Despite the thoroughness of MOX Services’ investigation,

the Contracting Officer refused to consider it and argued – without merit – that the

investigation did not refute or discredit the allegation referred to the OIG. Based upon the

NCRs and CRs and the deeply flawed Assessment Report, the Contracting Officer arbitrarily

concluded that MOX Services: “(i) failed to follow its requisite procedures that would have

ensured the work in question met contractual quality requirements, (ii) knew or should have

known of this failure, and (iii) knew or should have known that this failure would require it

to repair, remove, replace, and take other associated corrective actions related to the work in

question.” Exhibit D at 4.

        19.     Based upon these findings, the Contracting Officer asserted that the electrical

rework costs at issue were unreasonable and therefore unallowable under FAR 31.201. The




1
 The NID is incorrectly dated March 29, 2016 on page 1 of Exhibit D. As shown in the top right hand
corner of pages 2 through 5 of the NID, the Contracting Officer actually sent the NID on March 29, 2017.
                                                   7
                                                                                                 482820.1
         Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 8 of 18



Contracting Officer claimed that the disputed electrical rework costs were unallowable

because MOX Services did not act as a reasonably prudent business when the electrical work

was initially completed in calendar year 2013. Id. The Contracting Officer also claimed that

the rework costs attributable to the failure to follow Quality Assurance (“QA”) procedures

are not “generally recognized as ordinary and necessary” to perform the Contract. Id. In

essence, the NID reflected the Contracting Officer’s desire to punish MOX Services for

alleged QA non-compliances that were, according to a wildly speculative and unfounded

allegation, due to an improper motive to “meet goals.”

       20.     In the NID, the Contracting Officer stated that “the Government has

determined that the previously incurred, invoiced and reimbursed costs related to the rework

totals $526,895.” Id. at 5. According to the COFD, “[t]his amount was calculated using the

Contractor’s rework logs as submitted to NNSA for discrete work, along with estimated

material and overhead costs based on reasonable assumptions from the Contractor’s bases of

estimate (BOE) and actual cost experience.” Id. The Contracting Officer failed to include

any further information in the NID regarding how NNSA derived the amount in dispute.

       21.     On April 26, 2017, MOX Services responded to the NID and objected to

NNSA’s proposed disallowance of the rework costs. Exhibit E. MOX Services explained

that non-compliance with QA procedures is simply not a sufficient basis to disallow costs

incurred for rework. Indeed, the cost of rework is expressly allowable under Clause H.14 of

the Contract titled, “Responsibility of the Contractor for Errors or Deficiencies.” Clause

H.14(b) provides that “[t]he Contractor shall use its best efforts to ensure the correction or

revision of any errors or deficiencies in the designs, drawings and other services furnished


                                                8
                                                                                           482820.1
         Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 9 of 18



under this contract, and making any necessary replacements.” Under Clause H.14(b), the

cost of rework is expressly allowable except in the extreme situation where the “errors or

deficiencies are due to fraud, lack of good faith, or willful misconduct on the part of any of

the Contractor’s directors or officers, or on the part of any of the Contractor’s managers,

superintendents, or other equivalent representatives, who have supervision or direction of (1)

all or substantially all of the Contractor’s business, or (2) all or substantially all of the

Contractor’s operations at the location where this contract is being performed.” Clause

H.14(c). The NID made no finding that the rework costs at issue were due to fraud, lack of

good faith, or willful misconduct and did not cite Clause H.14 at all as a basis for the

proposed disallowance.

       22.     In addition to Clause H.14, the contractual requirements that govern MOX

Services’ QA Plan contemplate that there will be situations where corrective actions must be

taken to address “failures, malfunctions, deficiencies, deviations, defective material and

equipment, and nonconformances.” 10 C.F.R. Part 50, Appendix B, § XVI (Corrective

Action). Moreover, FAR 31.205-26 establishes that the cost of defective work shall be

considered when computing material costs. Thus, rework costs are not only “ordinary and

necessary,” they are expressly recognized as reasonable and allowable costs that should be

paid under this cost-reimbursement Contract.

       23.     MOX Services’ response to the NID also highlighted the fact that NNSA had

not produced any credible evidence to support the allegation that MOX Services intentionally

disregarded project requirements or “policy specifications.” The NID referred to the

following NCRs and CRs identified in the Assessment Report: NCR-14-5877; NCR 13-


                                                  9
                                                                                                482820.1
        Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 10 of 18



5403; NCR-14-5567; NCR 13-5318; NCR 13-4983; CR-13-349; and CR-14-026. The NCRs

and CRs identified, and the assessor’s interviews regarding the same, did not provide

credible evidence that the work at issue was completed with the intent to ignore requirements

in order to meet goals.

       24.    In the NID, NNSA failed to provide sufficient information to MOX Services

to show how NNSA calculated the amount proposed for disallowance. This frustrated MOX

Services’ ability to respond and to understand what specific electrical rework was at issue.

MOX Services’ response noted that the NID was defective under FAR 42.801(c)(3) because

NNSA failed to provide sufficient information to MOX Services regarding the costs it

intended to disallow. FAR 42.801(c)(3) provides that an NID must “[d]escribe the costs to

be disallowed, including the estimated dollar value by item and applicable time periods, and

state the reasons for the intended disallowance.” Accordingly, MOX Services requested

additional information regarding the specific items of rework NNSA proposed to disallow.

       25.    In a letter dated May 31, 2017, NNSA responded and explained that “NNSA

was compelled to make certain assumptions to arrive at a reasonable estimate.” Exhibit F.

NNSA’s response included an estimate showing how it derived the amount proposed for

disallowance. NNSA’s estimate consisted of labor, material and level of effort costs

associated with rework performed in connection with Phase 1 Energization. NNSA

identified $205,515 in labor costs, $183,685 in material costs and $137,695 in level of effort.

       26.    On June 12, 2017, MOX Services responded to NNSA’s letter and estimate.

Exhibit G. MOX Services noted that NNSA failed to remedy the procedural defects in the

NID because it did not adequately identify the specific items of rework used to derive the


                                              10
                                                                                         482820.1
        Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 11 of 18



estimate. MOX Services also explained that the estimate prepared by NNSA further

underscored the legal flaws in the NID. According to NNSA, the cost of rework should be

disallowed because the identified NCRs and CRs show that the original work was not

performed in accordance with QA procedures. The NCRs and CRs, however, do not support

NNSA’s central contention that the rework was done for an improper purpose, or that MOX

Services “knew or should have known” that the work would need to be corrected at the time

it was installed. MOX Services explained that NNSA could not rely on those NCRs and CRs

to identify allegedly improper rework because there is no basis to conclude that the rework in

question was categorically different from all other rework that is generally allowable.

       27.    MOX Services also observed that NNSA’s misguided reliance on NCRs and

CRs to disallow rework costs may have been prompted by an OIG Report, dated May 19,

2017. The OIG Report suggested that NCRs “may be useful to evaluate some of the causes

of rework” and could “serve as a valuable data point for NNSA when analyzing construction

rework” or “identify[ing] rework trends.” Exhibit G at 2. In response to the OIG, the

Contracting Officer noted that preparing an estimate of unreasonable rework costs was

difficult “due to the large volume of relevant data available but not yet organized, the

overlapping nature of acceptable rework versus the allegation, and the significant level of

complexity of the issue generally.” Id. Thus, in correspondence with the OIG, the

Contracting Officer clearly understood that NCRs generally concern “acceptable rework”

and therefore additional evidence of impropriety or wrongdoing would be needed to establish

that the costs could be disallowed. The problem with the NID, however, was that NNSA

cited no credible evidence of wrongdoing to support its determination of unallowability. The


                                              11
                                                                                           482820.1
        Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 12 of 18



NID cited only the NCRs and CRs and further asserted that “NNSA substantiated the

allegation,” which was that “the Contractor performed critical nuclear construction work

without following its own procedures.” Exhibit D at 3. NNSA never substantiated an

allegation that MOX Services “knew or should have known” that it did not follow QA

procedures, or that it “knew or should have known” that rework would be required, as

alleged in the NID.

       28.     On October 25, 2018, more than a year-and-half after the NID was issued, the

Contracting Officer issued the COFD. The Contracting Officer explained that, “[a]fter

receiving MOX Services’ response to the NOI, NNSA undertook a supplementary

assessment of the rework issue.” Exhibit A at 3. As a result of this “supplementary

assessment,” NNSA alleged that “self-imposed schedule pressure [was] the root cause of the

nonconforming electrical work in question.” Id. NNSA attempted to support this theory by

citing NCR 14-5877 and two new CRs (CR-14-006 and CR-14-390) that were not referenced

at all in the NID. NNSA claimed that internal deadlines set by MOX Services to complete

the Phase 1 Energization effort “were arbitrarily imposed by MOX Services’ management on

its craft workers, with no benefit, and at great cost, to NNSA.” Id. NNSA further asserted

that those deadlines “are not required by, or specifically tied to, the Contract.” Id.

       29.     While the Contract may not have specified when specific electrical milestones

needed to be complete, it included an overall project completion deadline that required MOX

Services to establish various milestone tasks. As with any construction contract, MOX

Services needed to finish those milestone tasks on the path to overall project completion and

it had the discretion to prioritize and sequence the scheduling of the various work elements in


                                               12
                                                                                         482820.1
        Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 13 of 18



accordance with its chosen method of performance. The COFD ignores that there is nothing

in the Contract that prohibited MOX Services from establishing internal goals for the

completion of Phase 1 Energization to execute its chosen method of performance.

       30.     By 2013, MOX Services was behind schedule because NNSA constructively

changed and breached the Contract and severely delayed its progress towards completion.

See generally Case No. 16-950C, Dkt. No. 21. The COFD also fails to acknowledge or

appreciate that, during the period in question, MOX Services was under enormous pressure

from NNSA to make schedule progress in light of Government-caused delay that NNSA

refused to recognize. It was entirely reasonable and appropriate for MOX Services to

establish internal deadlines for “Phase 1 Energization” in an effort to make schedule

progress.

       31.     In addition to faulting MOX Services for establishing Phase 1 Energization

goals, the COFD also criticizes MOX Services for design changes made in rooms D-104 and

D-106. The design changes required MOX Services to remove and reinstall certain cable

trays and supports. The COFD argued that cable trays should not have been scheduled for

installation without MOX Services ensuring supports were both installed and designed.

According to the Contracting Officer, this was a “failure of management.” The COFD also

alleges that “[s]imilar failures occurred with the installation of” certain Air Conditioning

units. Exhibit A at 5. Specifically, the Contracting Officer contends that “[a] responsible

Contractor would have ensured these [AC] units and associated supports were installed

before the installation of the cable trays in each room.” Id. The COFD is fundamentally

flawed in that it fails to recognize that design change-related rework is directly attributable to


                                               13
                                                                                            482820.1
        Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 14 of 18



NNSA’s decision to proceed with MFFF construction even though it knew that the designs

were immature. See generally Case No. 16-950C, Dkt. No. 21, ¶¶49-57.

       32.    The COFD also claims that certain management issues contributed to the

electrical rework in question. Exhibit A at 5. Specifically, the COFD maintains that MOX

Services should not have installed any cable in room D-106 because, at the time of

installation, that room “was classified as blue, which means ‘room coordination review is

complete but action items are in the process of being resolved.’” Id. The Contracting

Officer’s position ignores that cable pull was required in room D-106 as part of the Phase 1

Initiative and the classification of a room as “blue” does not mean that cable should not have

been installed.

       33.    Finally, the COFD alleges that “failures occurred in MOX Services’

management of construction planning and scheduling.” Id. The Contracting Officer claims

that “MOX Services did not understand its own scope of work” for rooms D-104 and D-106

merely because the number of total activities and durations for those rooms increased over

time. This oversimplified claim is completely without merit. The number of activities in the

schedule and the total duration for work in these rooms is due to a variety of factors outside

MOX Services control.

       34.    The COFD asserts four separate legal bases for NNSA’s affirmative claim, all

of which lack merit. The first three claims are based on contractual terms that were never

even cited in the NID but suddenly appeared in the COFD as the central thrust of NNSA’s

affirmative claim.




                                              14
                                                                                         482820.1
           Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 15 of 18



          35.   First, the COFD claims that “MOX Services failed to use its best efforts to

perform in an efficient and effective manner” under Section B.1(a) of the Contract. Second,

the COFD contends that “MOX Services performed the work in question with a lack of good

faith” under Clause H.14. Third, NNSA alleges that MOX Services failed to follow certain

provisions in Section J of the Contract that require the contractor to “ensure that construction

considerations are incorporated into the design activities.” Contract, Section J.II.A.8.

Fourth, and finally, the COFD claims that the electrical rework costs at issue are not

reasonable under FAR 31.201 based on the same arguments contained in the NID, i.e., that

no “prudent person in the conduct of competitive business’ would have incurred the costs

and the costs are not “generally recognized as ordinary and necessary” to perform the

Contract.

          36.   On December 20, 2018, the Contracting Officer issued an Addendum to the

COFD to notify MOX Services that the amount disallowed is considered a debt to the

Government and must be repaid by January 22, 2019. See Exhibit H.

          37.   On January 10, 2019, MOX Services submitted a timely request for deferment

of the debt pursuant to FAR 31.607-2. See Exhibit I. As of the filing of this Complaint,

MOX Services has not received a response to its request for deferment.

                            COUNT I (APPEAL OF THE COFD)

          38.   MOX Services realleges all of the preceding paragraphs as if fully stated

herein.

          39.   The parties included a special Contract provision, Clause H.14, to govern

MOX Services’ responsibility to perform rework and receive reimbursement for those


                                               15
                                                                                            482820.1
        Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 16 of 18



efforts. Pursuant to Clause H.14(b), MOX Services was required to “use its best efforts to

ensure the correction or revision of any errors or deficiencies in the designs, drawings and

other services furnished under this contract, and making any necessary replacements.” The

concept of “best efforts” is implicit in the nature of a cost-reimbursement contract which

focuses on the contractor’s input rather than output. So long as MOX Services used its best

efforts to correct, revise and/or replace errors and deficiencies, NNSA has a contractual duty

to reimburse MOX Services for the cost of those efforts pursuant to Clause H.14 and FAR

52.216-7, the Allowable Cost and Payment Clause.

       40.     Clause H.14(c) carved out a narrow exception to the allowability of rework

costs if NNSA can establish that the relevant “errors or deficiencies are due to fraud, lack of

good faith, or willful misconduct on the part of any of the Contractor’s directors or officers,

or on the part of any of the Contractor’s managers, superintendents or other equivalent

representatives, who have supervision or direction of (1) all or substantially all of the

Contractor’s business, or (2) all or substantially all of the Contractor’s operations at the

location where this contract is being performed.”

       41.     MOX Services acted in good faith and used its best efforts to complete the

Phase 1 Energization effort in accordance with the terms of the Contract. MOX Services

also acted in good faith and used its best efforts to correct, revise and replace any errors or

deficiencies when it performed the electrical rework in dispute.

       42.     The COFD fails to allege that the electrical rework in question was caused by

a lack of good faith on the part of any specific MOX Services’ director or officer, or on the

part of any manager, superintendent or other equivalent representative, who had supervision


                                               16
                                                                                               482820.1
           Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 17 of 18



or direction of (1) all or substantially all of the Contractor’s business, or (2) all or

substantially all of the Contractor’s operations at the location where this contract is being

performed, at the time of the allegedly improper work.

          43.   The rework costs at issue in the COFD were reasonable, allowable and

allocable to the Contract under FAR Part 31.

          44.   Pursuant to Clause H.14 and FAR 52.216-7, Allowable Cost and Payment

Clause, MOX Services is entitled to receive payment for all costs incurred to perform the

electrical rework in dispute. NNSA’s affirmative claim to disallow those costs is without

merit under the terms of the Contract and the COFD should therefore be invalidated.

          45.   As of the filing of this Complaint, NNSA has not collected the disputed

amounts from MOX Services through offset and MOX Services’ deferment request remains

pending. Should NNSA recoup any amounts subject to dispute in the COFD, MOX Services

reserves its right to amend this complaint to allege a count for breach of contract and to seek

damages for any amounts recouped.

                                    PRAYER FOR RELIEF

          WHEREFORE, MOX Services prays that this Court grant the following relief:

          46.   Enter a declaratory judgment invalidating the COFD.

          47.   Grant MOX Services such other and further relief as the Court deems just and

proper.


Dated: February 12, 2019                      Respectfully submitted,

                                              ROGERS JOSEPH O’DONNELL

                                              s/Mark J. Linderman
                                              Mark J. Linderman (Lead Counsel of Record)
                                                17
                                                                                           482820.1
Case 1:19-cv-00245-TCW Document 1 Filed 02/12/19 Page 18 of 18



                            Dennis J. Callahan
                            Lisa N. Himes
                            Stephen L. Bacon
                            ROGERS JOSEPH O’DONNELL
                            311 California Street, 10th Floor
                            San Francisco, CA 94104
                            (415) 956-2828 (Telephone)
                            (415) 956-6457 (Facsimile)
                            mlinderman@rjo.com




                              18
                                                                 482820.1
